FILED

MAY ~ a 2014
UN1TE1) STATES DISTRICT collar cum u
FoR THE DISTRICT 0F CoLUMBIA Ba¢ikri:%cgi‘s~ctii:i-r:nd
amc Ror)NEY mLL. )
)
Plaintirf, )
)
v_ ) Civil Action No. 4 _,. §

) ) se
W.H.H. TRICE & Co., )
)
Defendant. )

MEMoRANDUM o1>1N1oN

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint_ The Court will grant the application, and dismiss the

complaint.

The Court lias reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers See Haz`nes v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, hoWever,
must comply with the Federal Rules of Civil Procedure. jarrell v_ Tisch, 656 F. Supp. 237, 239
(D_D.C. 1987). Rule S(a) of the F ederal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a).

Plaintift’s complaint pertains to the alleged actions of W.H.H. Trice & Co. and the
attorney representing it in an action in the Superior Court of the District of Columbia, Landlord

and Tenant Branch. See Compl. at l. Although plaintiff alleges that defendant violated rights

protected under the Sixth and Fourteenth Amendments to the United States Constitution, see id.

at 2, the complaint neither articulates a viable legal claim nor alleges sufficient facts to support
the claim. As drafted, the complaint fails to comply with Rule S(a), and it will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

%/d'»{l//l»fz’/ f -

United Statesi District Judge

 //iza/z@/¢